     Case 2:17-cv-01999-WBS-EFB Document 66 Filed 06/11/20 Page 1 of 4

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   SUZANNE RYAN-BEEDY,                      No. 2:17-cv-01999 WBS EFB
13                 Plaintiff,

14        v.                                  ORDER RE: MOTION TO LIFT STAY
                                              AND MOTION FOR LEAVE TO FILE
15   THE BANK OF NEW YORK MELLON fka          AMENDED COMPLAINT
     THE BANK OF NEW YORK AS TRUSTEE
16   FOR THE BENEFIT OF THE
     CERTIFICATE HOLDERS OF THE
17   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2004-25CB, MORTGAGE PASS-
18   THROUGH CERTIFICATES, SERIES
     2004-25CB; DITECH FINANCIAL,
19   LLC; and DOES 1 through 50,
     inclusive,
20
                   Defendants.
21

22
                                   ----oo0oo----
23
                Plaintiff Suzanne Ryan-Beedy filed this action against
24
     defendants Ditech Financial, LLC (“Ditech”) and the Bank of New
25
     York Mellon fka The Bank of New York as Trustee for the Benefit
26
     of the Certificate Holders of the CWALT, Inc. (“BONY” or “Bank of
27
     New York Mellon”) arising out of defendants’ alleged acts or
28
                                          1
     Case 2:17-cv-01999-WBS-EFB Document 66 Filed 06/11/20 Page 2 of 4

1    omissions concerning residential mortgage loan modification

2    transactions and the foreclosure of plaintiff’s property.            After

3    plaintiff filed suit, Ditech filed for bankruptcy and this action

4    was automatically stayed with respect to Ditech.         (See Order

5    Granting Stay (Docket No. 47).)       The court then stayed the

6    proceedings because, for most of plaintiff’s claims, “BONY’s

7    liability . . . [was] predicated on Ditech’s,” and “BONY would be

8    entitled to an indemnity or reimbursement from Ditech for any

9    judgment.”    (Id. at 6.)    Plaintiff now moves to lift the stay and

10   to file a Second Amended Complaint. (Mot. (Docket No. 62).)

11   I. Motion to Lift Stay

12              Plaintiff argues that the proposed Second Amended

13   Complaint (“SAC” (Docket No. 62-2)) avoids the circumstances that

14   previously led the court to stay the proceedings because the SAC

15   “no longer intertwines causes of action involving Ditech.”           (Mot.

16   at 5.)

17              “In the absence of special circumstances, stays

18   pursuant to section 362(a) are limited to debtors and do not

19   include [claims against] non-bankrupt co-defendants.”          Ingersoll-

20   Rand Fin. Corp. v. Miller Mining Co., 817 F.2d 1424, 1427 (9th
21   Cir. 1987) (citing Teachers Ins. & Annuity Ass’n of Am. v.

22   Butler, 803 F.2d 61, 65 (2d Cir. 1986)).        In granting the stay,

23   this court found that such special circumstances existed and a

24   “broader stay of claims” was required because a judgment against

25   BONY would in effect be a judgment against Ditech.          (Order

26   Granting Stay at 5-6.)
27              The proposed SAC does not resolve the interdependence

28   of BONY and Ditech’s liabilities.        The wrongful foreclosure
                                          2
     Case 2:17-cv-01999-WBS-EFB Document 66 Filed 06/11/20 Page 3 of 4

1    claim, for example, is based, in part, on the allegation that

2    there was a failure “to properly review [plaintiff’s] complete

3    modification application and [Ditech] simply mov[ed] forward with

4    the foreclosure despite assurances that the foreclosure would

5    necessarily be postponed.”      (Compare SAC ¶ 78, with First Amended

6    Complaint (“FAC”) ¶ 88(a)(i) (Docket No. 16) (“[S]everal DITECH

7    representatives told Plaintiff that if she submitted a complete

8    loan modification application before the July 7, 2017 foreclosure

9    sale date, DITECH would postpone the foreclosure sale”).)

10   Likewise, the intentional infliction of emotional distress claim

11   is based, in part, on allegations that Ditech “misled Plaintiff

12   with the false hope that simply submitting a complete loan

13   modification application would necessarily lead to a postponement

14   of the foreclosure sale” and “induc[ed] her to follow the path of

15   a loan modification to stop a foreclosure Defendant never

16   intended to stop, all the while telling her they would not sell

17   the Subject Property.”     (SAC ¶¶ 85, 90.)     Finally, the Unfair

18   Business Practices claim likewise rests, in part, on allegations

19   that plaintiff was told “she would not lose her property if she

20   followed BONYM/DITECH’s instruction to submit a complete
21   modification application, without explaining to Plaintiff that it

22   was going to foreclose regardless of her application.”          (SAC ¶

23   99.)

24              These claims all depend on Ditech’s purported

25   wrongdoing, and the court therefore cannot “determine whether

26   BONY is liable to plaintiff on these claims without ‘thinking
27   about the issues’ undergirding plaintiff’s claim against bankrupt

28   defendant Ditech.”     (See Order Granting Stay at 6 (citing Dean v.
                                          3
     Case 2:17-cv-01999-WBS-EFB Document 66 Filed 06/11/20 Page 4 of 4

1    Trans World Airlines, Inc., 72 F.3d 754, 756 (9th Cir. 1995).)

2    Accordingly, the court will deny plaintiff’s motion to lift the

3    stay.

4    II.    Leave to File Second Amended Complaint

5                Independently of the SAC’s failure to cure the

6    circumstances that prompted this court to stay the proceedings,

7    the SAC includes an additional claim for negligence.          (SAC ¶ 72-

8    76.)     Although the claim excludes references to Ditech, the

9    negligence claim in the SAC is indistinguishable from the one

10   pled in the First Amended Complaint (FAC ¶¶ 113-117), which the

11   court dismissed without leave to amend.         (Docket No. 31.)

12   Indeed, plaintiff states that the proposed claim “further

13   detail[s] the actions of BONYM.”         (Reply at 2 (Docket No. 64).)

14   Plaintiff has not requested leave to replead this claim and

15   cannot do so at this point in the proceedings.

16               IT IS THEREFORE ORDERED that plaintiff’s motion to lift

17   stay and motion to file a Second Amended Complaint (Docket No.

18   62) be, and the same hereby is, DENIED without prejudice to

19   plaintiff’s filing an amended complaint that complies with this

20   Order.
21   Dated:    June 11, 2020

22

23

24

25

26
27

28
                                          4
